Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/22 has been entered.
The previous claim objection(s) has/have been addressed and is/are withdrawn.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom et al. US6125937 in view of Steele et al. US20160273312, Algeroy et al. US6561277, and Bayh et al. US4425965.
Regarding independent claims 1, 8, and 15, Longbottom discloses, in Figure 22,
A multilateral junction apparatus (Longbottom; Fig. 22; the assembly of Fig. 22) comprising: a y-block (Longbottom; machined y-block device 530 with three portals 532, 534, and 536 and is dimensioned to be transportable within first wellbore portion 482 and is compatible with flow control devices to be installed with the y-block device 530 for the purpose of controlling fluid communication between selected portals; col. 22:49-61) positioned at a multilateral junction (Longbottom; Fig. 22) location of a well (Longbottom; Fig. 22), and having formed therein a main bore (Longbottom; main bore of portal 536) and a lateral port (Longbottom; lateral port at the entrance/uphole portion of portal 534 that extends from portal 536), the lateral port having a shaped lateral bore (Longbottom; a shaped lateral bore of portal 534) in fluid communication with the main bore (Longbottom; Fig. 22); the y-block (Longbottom; Fig. 22); the y-block and positioned between the y-block (Longbottom; Fig. 22); and wherein with the main bore of the y-block (Longbottom; Fig. 22).
A method (Longbottom; Fig. 22; the assembly of Fig. 22) of using a multilateral junction apparatus (Longbottom; Fig. 22; the assembly of Fig. 22) in a wellbore environment (Longbottom; Fig. 22), the method comprising: machining a y-block (Longbottom; machined y-block device 530 with three portals 532, 534, and 536 and is dimensioned to be transportable within first wellbore portion 482 and is compatible with flow control devices to be installed with the y-block device 530 for the purpose of controlling fluid communication between selected portals; col. 22:49-61) positioned at a multilateral junction (Longbottom; Fig. 22) location of a well (Longbottom; Fig. 22) to form a main bore (Longbottom; main bore of portal 536) and a lateral port (Longbottom; lateral port at the entrance/uphole portion of portal 534 that extends from portal 536), the lateral port having a shaped lateral bore (Longbottom; a shaped lateral bore of portal 534) in fluid communication with the main bore (Longbottom; Fig. 22); within the y-block (Longbottom; Fig. 22); positioning within the y-block and the y-block (Longbottom; Fig. 22); coupling a first main bore tubular (Longbottom; tubular member 522) with an upper end of the y-block (Longbottom; Fig. 22); coupling a second main bore tubular (Longbottom; tubular structure 494) with a lower end of the y-block (Longbottom; Fig. 22); coupling a lateral leg (Longbottom; tubular member 528) with the lateral port (Longbottom; Fig. 22); performing downhole wellbore operations (Longbottom; Fig. 22); and controlling operation of during the downhole wellbore operations (Longbottom; Fig. 22).
A multilateral junction system (Longbottom; Fig. 22; the assembly of Fig. 22) for use in a wellbore environment (Longbottom; Fig. 22), the system comprising: a y-block (Longbottom; machined y-block device 530 with three portals 532, 534, and 536 and is dimensioned to be transportable within first wellbore portion 482 and is compatible with flow control devices to be installed with the y-block device 530 for the purpose of controlling fluid communication between selected portals; col. 22:49-61) positioned at a multilateral junction location (Longbottom; Fig. 22) of a well (Longbottom; Fig. 22) and having formed therein a main bore (Longbottom; main bore of portal 536) and a shaped lateral port (Longbottom; lateral port at the entrance/uphole portion of portal 534 that extends from portal 536), the lateral port having a shaped lateral bore (Longbottom; a shaped lateral bore of portal 534) in fluid communication with the main bore (Longbottom; Fig. 22); within the y-block (Longbottom; Fig. 22); within the y-block and positioned the y-block (Longbottom; Fig. 22); wherein the with the main bore of the y-block (Longbottom; Fig. 22).

Longbottom does not disclose 
a D-shaped lateral bore; a port seal member installed within the y-block and having at least one of an opened, closed, and choked position; at least one gasket installed within the y-block and positioned between the y-block and the port seal member; and wherein the port seal member integrates with the main bore of the y-block;
a D-shaped lateral bore; integrating a port seal member within the y-block, wherein the port seal member includes at least one of an opened, closed, and choked position; positioning at least one gasket within the y-block and between the y-block and the port seal member; and controlling operation of the port seal member during the downhole wellbore operations;
a D-shaped lateral port, the lateral port having a D-shaped lateral bore; a port seal member installed within the y-block and having at least one of an opened, closed, and choked position; at least one gasket installed within the y-block and positioned between the y-block and the port seal member; and a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member; wherein the port seal member integrates with the main bore of the y-block.

Steele teaches a D-shaped lateral port, the lateral port having a D-shaped lateral bore (Steele; in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a [D-shaped lateral port housing] comprising a D-shaped lateral bore 302a for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify both the shape of the lateral bore and the shape of the lateral port as taught by Longbottom to each be a D-shape as taught by Steele for the purpose of accommodating other downhole components while maintaining a balance between having a sufficiently large cross-sectional flow area for production fluid flow and having sufficient wall thickness and mechanical strength for downhole operations that include various tensile, compression, and torsional loads (Steele; [0034] provide a location to run or extend control lines).
Modified Longbottom does not teach a port seal member installed within the y-block and having at least one of an opened, closed, and choked position; at least one gasket installed within the y-block and positioned between the y-block and the port seal member; wherein the port seal member integrates with the main bore of the y-block; controlling operation of the port seal member during the downhole wellbore operations; a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member.
Algeroy teaches a port seal member having at least one of an opened, closed, and choked position (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and a surface controller that is coupled to the valve by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the y-block as taught by modified Longbottom to include a port seal member and its corresponding controller as taught by Algeroy to yield a port seal member installed within the y-block and having at least one of an opened, closed, and choked position; and wherein the port seal member integrates with the main bore of the y-block; and controlling operation of the port seal member during the downhole wellbore operations; a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member for the purpose of selectively controlling fluid flow through the lateral port.
Modified Longbottom does not teach at least one gasket installed within the y-block and positioned between the y-block and the port seal member.
Bayh teaches at least one gasket installed within the y-block and positioned between the y-block and the port seal member (Bayh; Fig. 3H; straddling pair of o-ring seals 132 for sliding sleeve 131 to control/block fluid flow in an annular portion; col. 8:40-45 “blocking fluid flow therethrough”; col. 3:26-30 o-rings “prevent undesired fluid communication”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the y-block as taught by modified Longbottom to include a gasket as taught by Bayh to yield at least one gasket installed within the y-block and positioned between the y-block and the port seal member for the purpose of preventing fluid flow at the interface between the port seal member and the y-block (Bayh; Fig. 3H; straddling pair of o-ring seals 132 for sliding sleeve 131 to control/block fluid flow in an annular portion; col. 8:40-45 “blocking fluid flow therethrough”; col. 3:26-30 o-rings “prevent undesired fluid communication”).

Regarding claims 2, 9, and 16, modified Longbottom teaches the invention substantially as claimed as described above, and wherein the at least one gasket configured to hydraulically isolate the lateral bore when the port seal member is in the closed position (Bayh; Fig. 3H; straddling pair of o-ring seals 132 for sliding sleeve 131 to control/block fluid flow in an annular portion; col. 8:40-45 “blocking fluid flow therethrough”; col. 3:26-30 o-rings “prevent undesired fluid communication”).

Regarding claims 3 and 10, modified Longbottom teaches the invention substantially as claimed as described above, and further comprising a controller coupled to the port seal member for performing at least one of an opening, closing, and choking operation on the port seal member (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and a surface controller that is coupled to the valve by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36).
	
Regarding claims 4, 11, and 17, modified Longbottom teaches the invention substantially as claimed as described above, and wherein the port seal member is controllable using at least one of a mechanical, hydraulic, electromechanical, and electromagnetic means (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and a surface controller that is coupled to the valve by a control line 97 which may be an electric, hydraulic, or fiber optic control line; col. 3:23-25; col. 3:30-36).

Regarding claims 5, 12, and 18, modified Longbottom teaches the invention substantially as claimed as described above, and wherein the controller performs an opening, closing, and choking operation on at least one port seal member using a device identifier and a control command (Algeroy; Fig. 1; flow control device 18 that comprises a sliding sleeve valve / variable choke valve that selectively provides different rates of flow through a radial/bypass port, for example one that communicates with annulus 46, and a surface controller that is coupled to the valve by a control line 97 which may be an electric control line; col. 3:23-25; col. 3:30-36; the device identifier and the control command is necessarily required for electromechanical control operation provided by the electric control line 97).

Regarding claims 6, 13, and 19, modified Longbottom teaches the invention substantially as claimed as described above, and wherein the lateral port is one of a D-shape and circular shape (Steele; in Figure 3B and in [0031 and 0033-0034], a D-shaped mechanical stiffener 212a) and configured to couple to a/the lateral leg (Longbottom; tubular member 528).

Regarding claims 7, 14, and 20, modified Longbottom teaches the invention substantially as claimed as described above, and wherein the y-block is a single, machined object with the main bore and the lateral bore formed therein (Longbottom; machined y-block device 530 with three portals 532, 534, and 536 and is dimensioned to be transportable within first wellbore portion 482 and is compatible with flow control devices to be installed with the y-block device 530 for the purpose of controlling fluid communication between selected portals; col. 22:49-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/6/22